MEMORANDUM DECISION
                                                                                  FILED
Pursuant to Ind. Appellate Rule 65(D),                                        Nov 30 2017, 9:23 am
this Memorandum Decision shall not be
                                                                                  CLERK
regarded as precedent or cited before any                                     Indiana Supreme Court
                                                                                 Court of Appeals
court except for the purpose of establishing                                       and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
Patrick A. Duff                                         Kathryn L. Kornblum
Duff Law, LLC                                           Vanstone & Kornblum, LLC
Evansville, Indiana                                     Evansville, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

David Windsor Lundy,                                    November 30, 2017
Appellant-Respondent,                                   Court of Appeals Case No.
                                                        82A05-1704-DR-786
        v.                                              Appeal from the Vanderburgh
                                                        Superior Court
Carol Ann Lundy,                                        The Honorable Richard G.
Appellee-Petitioner                                     D’Amour, Judge
                                                        Trial Court Cause No.
                                                        82D07-1512-DR-1560



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 82A05-1704-DR-786 | November 30, 2017        Page 1 of 15
                                            Case Summary
[1]   David Windsor Lundy (“Husband”) appeals the trial court’s distribution of the

      marital estate following the dissolution of his marriage to Carol Ann Lundy

      (“Wife”). He claims that the trial court abused its discretion when it deviated

      from the presumption of an equal division of property. He further asserts that

      the trial court abused its discretion in its valuation of various marital assets.

      Finding no abuse of discretion or reversible error, we affirm.


                                 Facts and Procedural History
[2]   Husband and Wife were married in October 1992. Each had been previously

      married, and each owned significant assets prior to the marriage which were

      either inherited or accumulated through their individual efforts. Specifically,

      prior to the marriage, Husband owned a home in Henderson, Kentucky, with

      his previous spouse. Pursuant to the divorce decree, Husband retained his one-

      half interest in the home while his previous spouse has the right to live in, and

      still does live in, the home until it is sold. When she was in high school, Wife

      inherited a one-eighth interest in farmland that had been owned by her family

      for generations. In 2005, Wife inherited another five-eighths interest in the

      farmland. Wife also inherited $256,000 and placed those funds in an

      investment account often used by both Husband and Wife to pay for individual

      and joint purchases. In 2009, Husband inherited a one-third interest in real

      property that subsequently became the marital residence when the parties

      purchased the remaining two-thirds interest from Husband’s siblings for

      $80,000.

      Court of Appeals of Indiana | Memorandum Decision 82A05-1704-DR-786 | November 30, 2017   Page 2 of 15
[3]   During the marriage, both Husband and Wife were self-employed. Husband

      worked part-time repairing musical instruments and electronics, and also spent

      some time servicing HVAC products. Husband continues to work and has a

      monthly social security income of $1820. Wife was a piano teacher. She

      retired due to health reasons and has a monthly social security income of $992.

      Also during the marriage, Husband maintained two investment accounts, Wife

      had three investment accounts, and the parties had two joint investment

      accounts, all with Hilliard Lyons. The parties also owned a timeshare, various

      items of jewelry, several pianos, and other personal property.


[4]   In September 2015, the parties separated. A few months prior to the

      separation, Wife met with an attorney and placed her interest in the farm

      property in an irrevocable trust with Wife’s grandson as the beneficiary upon

      Wife’s death. Husband was present with Wife during this transaction.


[5]   Wife filed a petition for dissolution of marriage on December 4, 2015. The trial

      court held two contested hearings on August 4 and October 24, 2016. The

      court entered its decree of dissolution of marriage on November 10, 2016. In its

      dissolution order, the court found and concluded in relevant part as follows:


              3. All property of the parties, either owned jointly or in their
              individual names, whether owned prior to the marriage or
              inherited before or during the marriage, has been included in the
              marital pot. The Court finds that the presumption of an equal
              division has been rebutted in regards to two pieces of real estate,
              one owned by the Husband prior to the marriage and the other a
              parcel of real estate inherited both prior to and during the


      Court of Appeals of Indiana | Memorandum Decision 82A05-1704-DR-786 | November 30, 2017   Page 3 of 15
        marriage by the Wife. The division of said real estate is as
        follows:


                A. Real Estate in Henderson, Kentucky.


        The Husband and a former spouse jointly own a home in
        Henderson Kentucky. His ex-wife currently resides in the home
        and has for close to twenty-five (25) years. At some point the
        Husband or his heirs may receive his one-half (1/2) interest in
        this home. The Husband’s share has a fair market value of
        [$67,500]. The Husband is awarded his fifty percent (50%)
        interest in said real estate free and clear from the Wife. The
        property is set off to the Husband’s side of the marital ledger
        without including its value with the other items of property
        awarded to him. This property is set off to the Husband in this
        manner because he has continuously owned said real estate with
        his ex-wife through this marriage and that the Husband’s interest
        in said real estate is remote due to his ex-wife’s apparent life
        estate.


                B. 153 acres in Spencer County, Indiana


        The Wife had a seventy-five percent (75%) interest in one
        hundred fifty-three (153) acres of farm ground in Spencer
        County, Indiana. A 1/8[th] share of this real estate was inherited
        prior to the marriage and a 5/8ths interest was inherited by her
        during the marriage. Said real estate has always been in her
        name and she was primarily responsible for the business aspect of
        tenant farming this real estate during the marriage, although with
        some assistance from the Husband. The Court is aware of her
        attempt to place this real estate outside the marital estate five (5)
        months before the filing of this action by placing it in an
        irrevocable trust. The timing of this action on her part is
        certainly suspect and could have, if plead, raised issues of fraud,
        either actual or constructive. However, the Court declines to

Court of Appeals of Indiana | Memorandum Decision 82A05-1704-DR-786 | November 30, 2017   Page 4 of 15
              make a ruling on the validity of the irrevocable trust and on the
              issue of fraud. This farm ground has been in the Wife’s family
              for generations. She kept it in her name and she ran the farm
              operations. The Husband did receive some of the benefit from
              the farm income that came into the family unit during the
              marriage and was used to purchase marital assets and pay marital
              debts. The Court finds her interest in this farm ground to have a
              fair market value of [$286,875]. The Wife is awarded her interest
              in said real estate free and clear of any claim by the Husband.
              This property is set off to the Wife’s side of the marital ledger
              without including its value with the other items of property
              awarded to her.


      Appellant’s App. 19-21. The trial court valued and divided the remaining items

      of real and personal property equally ($371,427 to each party), finding that “a

      50/50 division of these items to be just and reasonable under the

      circumstances.” Id. at 21-22.


[6]   Husband filed a motion to correct error and requested a stay of the court’s

      order. Following a hearing, the trial court denied Husband’s motion. This

      appeal ensued.


                                     Discussion and Decision
[7]   The trial court here sua sponte entered findings of fact and conclusions thereon

      to accompany its dissolution decree. Accordingly, the specific factual findings

      control only the issues that they cover, while a general judgment standard

      applies to issues upon which there are no findings. Fetters v. Fetters, 26 N.E.3d

      1016, 1019 (Ind. Ct. App. 2015), trans. denied. As to the issues upon which the

      trial court made specific findings, we apply a two-tiered standard of review:

      Court of Appeals of Indiana | Memorandum Decision 82A05-1704-DR-786 | November 30, 2017   Page 5 of 15
      first, we consider whether the evidence supports the findings of fact; second, we

      determine whether the findings of fact support the conclusions thereon.

      Estudillo v. Estudillo, 956 N.E.2d 1084, 1090 (Ind. Ct. App. 2011). We will

      uphold the trial court’s findings of fact and conclusions thereon unless they are

      clearly erroneous. Id. Clear error is “that which leaves us with a definite and

      firm conviction that a mistake has been made.” Masters v. Masters, 43 N.E.3d

      570, 575 (Ind. 2015).


           Section 1 – The trial court did not abuse its discretion in
           determining that the presumption of an equal division of
            marital property had been rebutted with respect to the
                  Kentucky and Spencer County properties.
[8]   Husband contends that the trial court abused its discretion in determining that

      the presumption of an equal division of marital property had been rebutted with

      respect to the Kentucky and Spencer County properties. The division of marital

      assets lies in the trial court’s discretion, and we will reverse only for an abuse of

      that discretion. Fischer v. Fischer, 68 N.E.3d 603, 608 (Ind. Ct. App. 2017), trans.

      denied. It is well established in Indiana that all marital property goes into the

      marital pot for division, whether it was owned by either spouse prior to the

      marriage, acquired by either spouse after the marriage and prior to final

      separation of the parties, or acquired by their joint efforts. Ind. Code § 31-15-7-

      4(a); Hill v. Hill, 863 N.E.2d 456, 460 (Ind. Ct. App. 2007). This “one-pot”

      theory insures that all assets are subject to the trial court’s power to divide and

      award. Hill, 863 N.E.2d at 460. While the trial court may ultimately determine


      Court of Appeals of Indiana | Memorandum Decision 82A05-1704-DR-786 | November 30, 2017   Page 6 of 15
      that a particular asset should be awarded solely to one spouse, it must first

      include the asset in its consideration of the marital estate to be divided. Id.


[9]   Indiana Code Section 31-15-7-4(b) requires the trial court to divide the marital

      property in a “just and reasonable manner.” The court “shall presume that an

      equal division of the marital property between the parties is just and

      reasonable.” Ind. Code § 31-15-7-5. This presumption can be rebutted by a

      party who presents relevant evidence, including evidence concerning the

      following factors, demonstrating that an equal division would not be just and

      reasonable:


              (1) The contribution of each spouse to the acquisition of the
              property, regardless of whether the contribution was income
              producing.


              (2) The extent to which the property was acquired by each
              spouse:


              (A) before the marriage; or


              (B) through inheritance or gift.


              (3) The economic circumstances of each spouse at the time the
              disposition of the property is to become effective ....


              (4) The conduct of the parties during the marriage as related to
              the disposition or dissipation of their property.


              (5) The earnings or earning ability of the parties as related to:


      Court of Appeals of Indiana | Memorandum Decision 82A05-1704-DR-786 | November 30, 2017   Page 7 of 15
               (A) a final division of property; and


               (B) a final determination of the property rights of the parties.


       Id.


[10]   The division of marital property is highly fact sensitive. Fobar v. Vonderahe, 771

       N.E.2d 57, 59 (Ind. 2002). A party challenging the trial court’s division of

       marital property must overcome a strong presumption that the dissolution court

       “considered and complied with the applicable statute, and that presumption is

       one of the strongest presumptions applicable to our consideration on appeal.”

       McCord v. McCord, 852 N.E.2d 35, 43 (Ind. Ct. App. 2006) (quoting DeSalle v.

       Gentry, 818 N.E.2d 40, 44 (Ind. Ct. App. 2004)), trans. denied. Accordingly, we

       will reverse a trial court’s division of marital property only if there is no rational

       basis for the award. Luttrell v. Luttrell, 994 N.E.2d 298, 301 (Ind. Ct. App.

       2013), trans. denied (2014). We consider only the evidence most favorable to the

       trial court’s disposition of the property without reweighing evidence or

       assessing witness credibility, and although the facts and reasonable inferences

       might justify a different property distribution, we will not substitute our

       judgment for that of the trial court. Webb v. Schleutker, 891 N.E.2d 1144, 1153-

       54 (Ind. Ct. App. 2008).


[11]   Here, the trial court determined that the presumption of an equal division of

       marital property had been rebutted solely with respect to two pieces of marital

       property: the Kentucky residence owned by Husband and his prior spouse, and

       the Spencer County farmland inherited by Wife both before and during the
       Court of Appeals of Indiana | Memorandum Decision 82A05-1704-DR-786 | November 30, 2017   Page 8 of 15
       marriage. The court specifically included the parties’ respective interests in

       both pieces of real estate in the marital pot, and then determined that

       Husband’s interest in the Kentucky residence, valued at $67,500, should be set

       aside solely to him, and that Wife’s interest in the Spencer County farmland,

       valued at $286,875, should be set aside solely to her.


[12]   Husband first complains that the trial court awarded Wife’s interest in the

       Spencer County farmland solely to her. It is well settled that while a trial court

       must include inherited property in the marital pot, the decision of whether to set

       over the inherited property to a party is discretionary. See Hyde v. Hyde, 751

       N.E.2d 761, 766 (Ind. Ct. App. 2001). That is to say, if the trial court here

       determined that setting aside the inherited property to Wife was just and proper,

       and explained its deviation from the presumptive fifty-fifty split accordingly, we

       will not disturb that decision.


[13]   The trial court here explained its deviation from the presumptive fifty-fifty split

       based upon the fact that Wife’s interest in the Spencer County property was

       inherited; the land has been in Wife’s family for generations; it has always

       remained in Wife’s name; and Wife, rather than Husband, handled the

       operation of that farmland.1 The trial court further noted that Husband did

       receive some of the benefit from the farm income that came into the family unit

       during the marriage and was used to purchase marital assets and pay marital

       debts. The record also indicates that Husband collects almost double the social


       1
           The record indicates that Wife hired tenant farmers to work the useable portions of the land.

       Court of Appeals of Indiana | Memorandum Decision 82A05-1704-DR-786 | November 30, 2017             Page 9 of 15
       security income that Wife does, and that he is still employed and enjoys a

       higher future earning ability. Given these facts, we cannot say that the trial

       court abused its discretion when it deviated from an equal division of property

       and set aside Wife’s inherited interest in the Spencer County property solely to

       her. See Casteneda v. Casteneda, 615 N.E.2d 467, 470-71 (Ind. Ct. App. 1993)

       (holding that trial court did not abuse discretion in setting aside inheritance

       exclusively to wife where it was kept in wife’s name separate from husband and

       husband did not contribute to accumulation of the property). The evidence

       supports the trial court’s findings of fact in this regard, and the findings of fact

       support the conclusions thereon.2


[14]   It is difficult to discern Husband’s complaint regarding his interest in the

       Kentucky property that he acquired prior to the marriage, and that was set aside

       solely to him. Apparently, he disputes the inclusion of that asset in the marital

       pot in the first place. He asserts that his interest in that property should not

       have been considered a marital asset because it is “remote and non-vested.”

       Appellant’s Br. at 13.


[15]   An asset may vest in possession or in interest. In re Marriage of Preston, 704

       N.E.2d 1093, 1097 (Ind. Ct. App. 1999). “Vesting in possession connotes an



       2
         Wife points out that prior to her filing of the dissolution petition, she placed the Spencer County property in
       an irrevocable trust. The trial court specifically noted that the timing of Wife’s action was “certainly
       suspect,” but the court declined to make a finding as to the validity of the trust. Appellant’s App. at 20. Wife
       argues that “the trial court clearly erred in not finding the irrevocable trust placed the farmland outside the
       marital pot as she was divested of her interest.” Appellee’s Br. at 21. However, Wife does not expand on
       this argument, stating that this alleged error “is not fatal in that [the trial court] set the property aside to
       Wife.” Id. at 10. Therefore, we will not address either the trust or its validity.

       Court of Appeals of Indiana | Memorandum Decision 82A05-1704-DR-786 | November 30, 2017            Page 10 of 15
       immediate existing right of present enjoyment, while vesting in interest implies

       a presently fixed right to future enjoyment.” Id. This Court has concluded that

       a future or remainder interest in real estate subject to a life estate is a present

       pecuniary interest capable of valuation. Falatovics v. Falatovics, 15 N.E.3d 108,

       111 (Ind. Ct. App. 2014). Here, the trial court found that Husband still owns

       the Kentucky property jointly with his former spouse, and that Husband’s ex-

       wife enjoys what may be described as a life estate in the property pursuant to

       the divorce decree.3 Thus, although Husband does not have a legal present

       possessory interest in the Kentucky property, his fifty-percent future interest in

       that property is fixed and certain, and that interest has a present pecuniary

       value. Accordingly, the trial court properly included the property in the marital

       pot before setting it aside solely to Husband.


[16]   In sum, Husband’s complaint can be boiled down to one thing: he is unhappy

       with the wide disparity between the value of the Kentucky property set aside

       solely to him and the value of the Spencer County property set aside solely to

       Wife. Be that as it may, we think that the trial court adequately explained its

       reasons for deviating from the presumption of an equal division of property

       with respect to the two pieces of real estate based upon the relevant evidence

       presented regarding the statutory factors listed in Indiana Code Section 31-15-7-

       5. As there is a rational basis for the property distribution, we will not



       3
         The divorce decree basically permits Husband’s ex-wife to live on the Kentucky property until she no longer
       wishes to or gets remarried. However, the decree also permits either party to purchase the other’s interest or
       sell their interest to a third party at any time. Appellant’s App. Vol. 2 at 101.

       Court of Appeals of Indiana | Memorandum Decision 82A05-1704-DR-786 | November 30, 2017         Page 11 of 15
       substitute our judgment for that of the trial court. We find no abuse of

       discretion.


            Section 2 – The trial court did not abuse its discretion in
                    valuing the remaining marital property.
[17]   Husband further challenges the trial court’s valuation of various other items of

       marital property. We review a trial court’s valuation of an asset in a marriage

       dissolution for an abuse of discretion. Bingley v. Bingley, 935 N.E.2d 152, 154

       (Ind. 2010). As long as evidence is sufficient and reasonable inferences support

       the valuation, an abuse of discretion does not occur. Webb, 891 N.E.2d at 1151.

       Upon review of a trial court’s valuation of property in a dissolution, we neither

       reweigh the evidence nor judge the credibility of witnesses. Crider v. Crider, 15

       N.E.3d 1042, 1056 (Ind. Ct. App. 2014), trans. denied.


[18]   When determining the date upon which to value the marital assets, the trial

       court may select any date between the date of filing the dissolution petition and

       the date of the final hearing. Deckard v. Deckard, 841 N.E.2d 194, 200 (Ind. Ct.

       App. 2006). Our supreme court has explained that “[t]he selection of the

       valuation date for any particular marital asset has the effect of allocating the

       risk of change in value of that asset between the date of valuation and date of

       the hearing. We entrust this allocation to the discretion of the trial court.”

       Quillen v. Quillen, 671 N.E.2d 98, 103 (Ind. 1996). There is no abuse of

       discretion where the trial court’s valuation of a marital asset is within the range

       of values supported by the evidence. Balicki v. Balicki, 837 N.E.2d 532, 536 (Ind.

       Ct. App. 2005), trans. denied (2006). A valuation submitted by one of the parties
       Court of Appeals of Indiana | Memorandum Decision 82A05-1704-DR-786 | November 30, 2017   Page 12 of 15
       is competent evidence of the value of property in a dissolution action and may,

       alone, support the trial court’s determination. Crider, 15 N.E.3d at 1056.


[19]   Husband first contends that “there is a sum of $6834.81 that is unaccounted for

       towards [Wife’s] share of [the marital] estate and not considered by the trial

       court’s distribution of assets.” Appellant’s Br. at 18. Husband states that this

       discrepancy was caused by the trial court’s selection of a valuation date of

       October 24, 2016, for Wife’s Hilliard Lyons IRA account, but a valuation date

       of August 4, 2016, for two of Husband’s Hilliard Lyons accounts.4 Husband

       asserts that the trial court was required to “value all accounts at the same point

       in time” and that reversible error occurred because the court did not. Id. at 20.

       However, contrary to Husband’s assertion,“[t]here is no requirement in our law

       that the valuation date be the same for every asset.” Wilson v. Wilson, 732

       N.E.2d 841, 843 (Ind. Ct. App. 2000), trans. denied. To the extent Husband

       argues that the trial court’s valuation was erroneous because the court selected

       different dates on which to value different assets, we find no error.5




       4
        Wife’s IRA account reportedly had a value of $73,998.00 on August 4, 2016, and a value of $67,139.19 on
       October 24, 2016, resulting in a difference of $6834.81.
       5
         Husband mentions that the trial court “didn’t take into consideration the funds that [Wife] spent from her
       Hilliard Lyons IRA” account during the pendency of the dissolution. Appellant’s Br. at 20. However,
       Husband made no argument to the trial court, nor does he make an argument to this Court, that Wife’s use
       of those funds was unjustified or constituted a dissipation of assets. See Hardebeck v. Hardebeck, 917 N.E.2d
       694, 700 (Ind. Ct. App. 2009) (“Dissipation generally involves the use or diminution of the marital estate for
       a purpose unrelated to the marriage and does not include the use of marital property to meet routine financial
       obligations” and may also include “the frivolous and unjustified spending of marital assets.”). We need not
       address this issue any further.

       Court of Appeals of Indiana | Memorandum Decision 82A05-1704-DR-786 | November 30, 2017         Page 13 of 15
[20]   Husband also maintains that the trial court abused its discretion in valuing (or

       failing to assign a positive value to) numerous other assets including certain

       debt owed to Husband, a vehicle, a trailer, Husband’s business, guns and a gun

       safe, pianos, jewelry, the timeshare, cosmetic procedures that Wife received

       during the marriage, and a bank account. While we decline to go into detail

       regarding each of these items, our thorough review of the record reveals that the

       trial court’s valuations of each of these items is within the range of values

       supported by the evidence presented to the trial court. Husband essentially asks

       us to reweigh the evidence in his favor, which we will not do. We find no

       abuse of discretion with respect to the trial court’s valuation of those assets.


[21]   We do agree with Husband, however, that a slight error may have occurred

       regarding the Evansville Teachers Federal Credit Union account ending in 753.

       It appears that the only evidence presented as to the value of this account

       revealed a balance of $361.00, but the trial court assigned a value of $500.00 on

       the final balance sheet. This was likely a scrivener’s error. Wife does not

       disagree that this error occurred.6 Nevertheless, because the error had a de

       minimis effect on the substantial property distribution that occurred here, we

       find it harmless and leave the trial court’s order undisturbed. The trial court’s

       dissolution order and property distribution is affirmed.




       6
         Wife did not respond to Husband’s argument in this regard. An appellee’s failure to respond to an issue
       raised in an appellant’s brief is, as to that issue, akin to failing to file a brief. Khaja v. Khan, 902 N.E.2d 857,
       868 (Ind. Ct. App. 2009). Thus, the appellant need only establish that the trial court committed prima facie
       error, that is, error at first sight, on first appearance, or on the face of it. Id.

       Court of Appeals of Indiana | Memorandum Decision 82A05-1704-DR-786 | November 30, 2017                Page 14 of 15
[22]   Affirmed.


       Vaidik, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 82A05-1704-DR-786 | November 30, 2017   Page 15 of 15